Title: [Diary entry: 6 September 1784]
From: Washington, George
To: 

6th. Remained at Bath all day and was shewed the Model of a Boat constructed by the ingenious Mr. Rumsey, for ascending rapid currents by mechanism; the principles of this were not only shewn, & fully explained to me, but to my very great satisfaction, exhibited in practice in private, under the injunction of Secresy, untill he saw the effect of an application he was about to make to the assembly of this State, for a reward. The model, & its operation upon the water, which had been made to run pretty swift, not only convinced me of what I before thought next to, if not quite impracticable, but that it might be turned to the greatest possible utility in inland Navigation; and in rapid currents; that are shallow. And what adds vastly to the value of the discovery, is the simplicity of its works; as they may be made by a common boat builder or carpenter, and kept in

order as easy as a plow, or any common impliment of husbandry on a farm. Having obtained a Plan of this Town (Bath) and ascertained the situation of my lots therein, which I examined; it appears that the disposition of a dwelling House; Kitchen & Stable cannot be more advantageously placed than they are marked in the copy I have taken from the plan of the Town; to which I refer for recollection, of my design; & Mr. Rumsey being willing to undertake those Buildings, I have agreed with him to have them finished by the 10th. of next July. The dwelling House is to be 36 feet by 24, with a gallery of 7 feet on each side of the House, the whole fronts. Under the House is to be a Cellar half the size of it, walled with Stone, and the whole underpined. On the first floor are to be 3 rooms; one of them 24 by 20 feet, with a chimney at the end (middle thereof)—the other two to be 12 by 16 feet with corner chimneys. On the upper Floor there are to be two rooms of equal sizes, with fire places; the Stair case to go up in the Gallery—galleries above also. The Kitchen and Stable are to be of the same size—18 by 22; the first with a stone Chimney and good floor above. The Stable is to be sunk in the ground, so as that the floor above it on the North, or side next the dwelling House, shall be level with the Yard—to have a partition therein—the West part

of which to be for a Carriage, Harness, and Saddles—the East for Hay or Grain—all three of the Houses to be shingled with   Meeting with the Revd. Mr. Balmain at this place, he says the distance from Staunton to the Sweet Springs is 95 Miles; that is, 50 to what are commonly called the Augusta Springs & 45 afterwards. This differs widely from Captn. Strodes acct., and both say they have travelled the Road. From Colo. Bruce whom I also found at this place, I was informed that he had travelled from the North Branch of Potomack to the Waters of Yaughiogany, and Monongahela—that the Potomk. where it may be made Navigable—for instance where McCulloughs path crosses it, 40 Miles above the old fort (Cumberland), is but about 6 Miles to a pretty large branch of the Yohiogany, but how far it is practicable to make the latter navigable

he knows not, never having explored it any length downwards—that the Waters of Sandy Creek, which is a branch of Cheat River, which is a branch of Monongahela, interlocks with these; and the Country between flat—that he thinks (in order to av[oi]d passing through the State of Pensylvania) this would be an eligable Rout using the ten Miles C[ree]k with a portage to the Navigable Waters of the little Kanhawa; which from report he says, are only 10 Miles apart. He adds that the distance from the North branch to Cheat Rivr. is great—and from the South branch greater, but it is to be observed that most of this information is from report—vague and not much to be depended upon. I therefore endeavoured to prevail upon Colo. Bruce to explore the Country from the North Branch of Potomack at McCulloughs path, or the highest practicable navigation on it to the Nearest Waters of Yohiogany—thence to Sandy Creek, & down that to its junction with the Cheat River—laying the whole down by actual surveys & exact measurement; which he has promised to do, if he can accomplish it. On my part I have engaged, if a Surveyor can be obtained, to run the Water of the little Kanhawa from the Mouth to the highest Navigation—thence across to ten miles Creek on the Monongahela, & up that to the Mo[uth] of Sandy Creek, in order to connect the two Works together, & form a proper plan with observations and even to continue up the Cheat River further, to see if a better communication cannot be had with the Potomack than by the Sandy Creek. Having hired three Pack horses—to give my own greater relief—I sent my Baggage of this day about one oclock, and ordered those who had charge of it, to proceed to one Headricks at 15 Miles Creek, distant abt. ten miles, to Night, and to the old Town next day.